Citation Nr: 0417673	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an allergic 
reaction and contact dermatitis with a photo component, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a multinodular 
thyroid gland, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965, and again from January 1991 to June 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which, among other things, denied 
the benefits sought on appeal.

The Board notes that the veteran had requested a hearing 
before the Board in his VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in September 2002.  In January 
2004, however, he withdrew that request and asked that his 
case be promptly forwarded to the Board.  As such, this 
matter is now properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced an allergic reaction during his 
service in the Persian Gulf that is not medically related to 
a current disability.

3.  The veteran is treated for contact dermatitis due to 
fragrance sensitivity combined with preservative sensitivity 
and photosensitivity.

4.  The veteran has a benign multinodular thyroid gland that 
is not medically related to his periods of active service.



CONCLUSIONS OF LAW

1.  A chronic allergic reaction and contact dermatitis with 
photosensitivity were not incurred in or as a result of 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).

2.  A benign multinodular thyroid gland was not incurred in 
or as a result of active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Except as provided in paragraph (c) of 38 C.F.R. 
Section 3.317, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of ten percent or more not later than December 31, 
2006; and, (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 
C.F.R. Section 3.317(a)(1), a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that VA determines; or, (C) any diagnosed illness 
that VA determines in regulations to warrant presumptive 
service connection.  See 38 C.F.R. § 3.317(a).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Additionally, for the purposes of 38 C.F.R. 
Section 3.317(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to:  (1) fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

The evidence of record shows that the veteran served on 
active duty in the Southwest Asia theater of operations in 
1991 during the Persian Gulf War for approximately five 
months.  He also served in the National Guard in the United 
States.  In May 2000, the veteran submitted a very detailed 
account of symptoms experienced since his return from 
service in the Persian Gulf War.  He described occasional 
flu-like symptoms, extensive skin eruptions on his hands, 
face and entire body, and joint pain.  Thirteen of his 
fellow servicemen submitted statements reflecting that they 
had never known the veteran to experience any illness prior 
to his period of service during the Persian Gulf War, but 
that since his return he had severe visible skin problems.  
Three of the individuals described an incident following an 
Anthrax shot in Saudi Arabia when the veteran required 
treatment for severe swelling.  Six of the veteran's 
personal friends and his wife also submitted statements 
reflecting severe skin problems subsequent to service in the 
Persian Gulf.

Service medical records show that the veteran was treated for 
an allergic reaction possibly to food characterized by 
swelling and itching during his service in the Persian Gulf.  
In March 1991, he answered in the affirmative on a medical 
history report for swollen and painful joints, but in the 
negative for skin diseases.  There is evidence of treatment 
for tendonitis, but no evidence of a chronic skin disability 
being diagnosed during active service.  Additionally, there 
is no evidence of complaints or treatment associated with the 
thyroid during the veteran's periods of active service.  

Medical histories associated with service examination reports 
dated in March 1992 and February 1995 reflect negative 
responses by the veteran for the existence of skin diseases 
and painful, swollen joints.  A sick leave record shows that 
the veteran was treated for complaints of rashes on both arms 
in May 1996.  It was noted that he was exposed to poison ivy 
at that time.

Private treatment records beginning in July 1997 reveal that 
the veteran presented with complaints of having a rash on his 
hands for nine months.  It was noted that the veteran had 
been a massage therapist for several years and used oils 
during his work.  He began treatment for contact dermatitis 
and was referred to renowned allergists and dermatologists 
because his condition was noted to be "perplexing" by his 
primary care physician.  In fact, the veteran's primary care 
physician requested that the veteran's private insurance 
company pay for extensive testing in 2000 because it was an 
active consideration at that time that the veteran's 
undiagnosed skin problems were related to his service in the 
Persian Gulf War.

In 2000, the veteran underwent extensive testing by a private 
allergist and was determined to have severe contact 
sensitivity to fragrant materials and preservatives, an 
allergy to benzocaine, and sensitivity to light.  The private 
allergy specialist who came to this conclusion also stated 
that there were findings of probable chronic hepatitis and 
thyroiditis that should be considered by an endocrinologist.

In December 1999, the veteran was found to have an enlarged 
thyroid gland.  Following a February 2000 biopsy, however, it 
was determined that he had a benign multinodular thyroid 
gland.  There is no medical opinion of record linking this 
finding to the veteran's periods of active service.  
Additionally, there is no evidence of a diagnosis of 
hepatitis notwithstanding liver function studies being 
performed.

The veteran's primary physician reported in September 2002 
that the veteran had related a history of intermittent skin 
problems since service in the Persian Gulf that increased in 
1996 and became global in 1998.  He stated that he began 
treating the veteran in 1998 and that the veteran was found 
to have a multinodular thyroid in 1999.  The physician noted 
the veteran's referral to multiple dermatologists and a 
leading allergist in the country resulted in no diagnosis or 
treatment.  Thus, the physician opined that it was likely 
that the veteran's problems, determined to be chronic in 
nature, were caused by his service in the Persian Gulf.  In 
closing, he pointed out that "this is highly suspicious of a 
cause and effect related to the Gulf War..."

The veteran underwent VA examination by a dermatologist in 
March 2003.  The examining physician reported that the 
veteran was familiar to him and that he had seen the veteran 
for treatment at times when his skin condition was quite 
severe.  Following a review of the claims folder and an 
examination of the veteran, the examiner opined that the 
veteran had chronic contact dermatitis with a photo component 
of unknown etiology.  This examiner noted that the veteran 
was seen by a number of the most respected dermatologists and 
an allergist who was respected throughout in the country, 
that their findings were most consistent with a diagnosis of 
chronic allergic contact dermatitis, and that there was no 
evidence to suggest that the exposure during service that 
caused an entire body rash was the same condition experienced 
after service and currently diagnosed.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A.  Skin Disorder

Following a complete review of the record, according great 
weight to the opinion of the veteran's primary care physician 
who believes there to be a highly suspicious relationship 
between the veteran's service in the Persian Gulf and the 
onset of his skin condition, and putting the chronology of 
events in context with the veteran's work as a massage 
therapist, the Board finds that the diagnosed contact 
dermatitis neither had its origin during the veteran's period 
of service nor does it meet the definition of either an 
undiagnosed illness or a medically unexplained chronic 
multisystem illness.  Specifically, although the veteran 
submitted numerous statements from his fellow servicemen, 
friends, and from his wife regarding the timing of the onset 
of his skin problems, he presented a very detailed chronology 
of events reflecting small blisters that did not require 
treatment until approximately four years after his service in 
the Persian Gulf with no other symptoms until that time.  The 
fact that the veteran's chronic symptoms did not begin until 
1996 coupled with the finding following extensive testing 
that he has an allergy to fragrance and various other agents 
that he encountered in his profession as a massage therapist 
following his period of active duty lead the Board to the 
conclusion that it was not an exposure during the veteran's 
periods of service that caused his current disability.  And, 
because the opinion of the veteran's primary physician is 
based upon a history as related by the veteran and not 
necessarily on the facts as shown in the record, the Board is 
not bound to accept that medical opinion.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

The Board does accept that the veteran's treating physician 
believes the veteran's account of the events leading up to 
his need for treatment for a skin disability and he based on 
his opinion thereon.  What is troubling about this claim, 
however, and is nowhere noted to have been considered by the 
private treating physician, is that the veteran reported in 
1992 and 1995 that he did not experience skin diseases, that 
there are no details regarding his use of oils and fragrant 
materials between the time of his service in the Persian Gulf 
and his need for treatment in 1995, and that he discounts the 
opinion of the allergist who is noted to be highly respected 
in the entire nation when the diagnosis of severe contact 
sensitivity to various materials is rendered.  Thus, because 
the veteran is diagnosed as having contact dermatitis 
notwithstanding his treating physician reporting that the 
disorder has been undiagnosed and untreated and because the 
opinion of the veteran's VA treating and examining physician 
shows that there is no evidence to link the allergic reaction 
experienced during service to any allergic reactions after 
service, the Board finds that the evidence is not is relative 
equipoise, that the veteran does not have an undiagnosed 
illness because a number of specialists have rendered the 
diagnosis of contact dermatitis, and that the veteran does 
not have a medically unexplained chronic multisymptom illness 
- as defined in the statute and regulation -- because there 
is at least partially understood pathophysiology of the 
veteran's skin disorder.  

Therefore, based on the evidence of record, the Board finds 
that the veteran does not have a skin disability that began 
during service or as a consequence of service because there 
is no medical link between the allergic reaction experienced 
during service and the current disability.  Additionally, the 
Board finds that the current skin disability experienced by 
the veteran is not a result of an unknown exposure during his 
period of service in the Southwest Asia theater of operations 
during the Persian Gulf War because, after weighing all 
medical evidence of record, more weight is given to the 
diagnosis of the renowned allergist who determined that the 
veteran had a severe contact sensitivity.  Consequently, the 
Board denies the veteran's claim of entitlement to service 
connection for an allergic reaction and contact dermatitis 
with a photo component on a direct basis and as a result of 
an undiagnosed illness.

B.  Thyroid

Following a review of the evidence, the Board finds that 
there is no evidence of a thyroid problem during service, no 
medical link between the current diagnosis of a benign 
multinodular thyroid gland, and no medical evidence 
suggesting that the current state of the thyroid gland is a 
result of service in the Persian Gulf or anywhere else.  The 
veteran's last period of active service ended in 1991 and he 
was found to have an enlarged thyroid gland in 1999.  The 
extensive medical record does not include even a remote link 
between service and the current diagnosis.

Therefore, based on the evidence of record, the Board finds 
that the veteran does not have a thyroid disability that 
began during service or as a consequence of service.  
Additionally, the Board finds that the currently diagnosed 
thyroid disability is not a result of an unknown exposure 
during his period of service in the Southwest Asia theater of 
operations during the Persian Gulf War because there is no 
medical evidence to suggest such a link and the disability is 
not considered either an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  Consequently, the 
Board denies the veteran's claim of entitlement to service 
connection for a multinodular thyroid gland on a direct basis 
and as a result of an undiagnosed illness.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claims here on appeal has proceeded in accordance with 
the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2001 and again in a letter dated in May 
2003.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability related 
to an inservice injury, disease or exposure, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence, 
affording him a physical examination, and requesting that a 
medical opinion be rendered as to the etiology of his current 
skin disability.  It appears that all known and available 
medical records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was given the opportunity to testify 
before an RO hearing officer and/or the Board, but declined 
to do so.  He has, however, actively participated in the 
development of his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  




ORDER

Service connection for an allergic reaction and contact 
dermatitis with a photo component is denied.

Service connection for a multinodular thyroid gland is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



